DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information referred to in the information disclosure statements filed on 1/30/2020 and 10/14/2021 has been considered as to the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11-12 and 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Perraut et al. (11,083,379).  With respect to claim 1, Perraut et al. discloses a removable seat cushion with massage function for placement on a motor vehicle seat, said removable seat cushion comprising: a support mat (42) for arrangement on a front of a backrest (21) of a motor vehicle seat (12); a fastener (34) configured for fastening the seat cushion to the motor vehicle seat; a plurality of actuators (62) arranged on the support mat (14); a peripheral device (26); and a receiving device (54) configured to receive the peripheral device (26).  With respect to claim 2, the fastener (24) has traps.  With respect to claim 3, the straps are configured to encompass the backrest (21) of the motor vehicle seat (see Figure 7).  With respect to claim 4, the fastener includes a cover configured for arrangement on a back of the backrest of the motor vehicle seat (see Figure 4 and how the support mat reaches over the headrest portion in the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perraut et al. (11,083,379) in view of Thomas (9,867,476).  Perraut discloses all claimed elements with the exception of soundproofing elements.  Thomas teaches the use of soundproofing in an air mattress for the purposes of noise suppression and comfort of the user.  It would have been obvious to use the sound proofing elements/materials taught by Thomas in the Perraut cover since such a modification improves user comfort.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perraut et al. (11,083,379).  As disclosed above, Perraut reveals all claimed elements with the exception of the distance between the vertical row and a center of the backrest of less than 10 cm and preferably less than .  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perraut et al. (11,083,379) in view of Lopau (5,619,764).  As disclosed above, Perraut reveals all claimed elements with the exception of a foam layer.  Lopau teaches a foam layer positioned on top of a system of air bladders.  It would have been obvious to one of ordinary skill in the art to include a foam layer within the cushion system disclosed by Perraut since such a modification ensures that occupants have continuous support feel, thereby improving occupant comfort.  

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perraut et al. (11,083,379) in view of Kloecker at al. (8,052,630).  As disclosed above, Perraut reveals all claimed elements with the exception of pneumatic actuators that are configured for independent filling.  Kloecker discloses sections of a pneumatic mat that are independently fillable so as to provide a cycling massage effect.  It would have been obvious to one of ordinary skill in the art to include a fill structure of hoses and valves, as taught by Kloecker et al. in the Perraut et al. system since such a provision allows for the cycling massage system which promotes user comfort.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Habegger (7,857,387); Hampton (6,823,549); O’Neill (5,713,631) and Zigara (5,509,155).





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636